Citation Nr: 1237319	
Decision Date: 10/31/12    Archive Date: 11/09/12

DOCKET NO.  10-32 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969, and July 1976 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO, in pertinent part, denied service connection for hypertension, to include as secondary to diabetes mellitus.   

In August 2012, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge; a transcript of the hearing is of record.

The Board notes that subsequent to the issuance of the most recent supplemental statement of the case (SSOC), additional evidence has been associated with the Virtual VA electronic claims file (e-file).  Specifically, the Veteran's e-file includes a copy of a June 2012 VA examination that was conducted in response to his claim for an increased rating for diabetes mellitus.  During the Board hearing, the Veteran waived his right to the review of additional evidence by the agency of original jurisdiction (AOJ).  As such, the Board will proceed without remanding the matter to the AOJ for initial consideration.  See 38 C.F.R. § 20.1304(c) (2012).


FINDINGS OF FACT

1.  Hypertension is not shown to have been caused or aggravated by service-connected diabetes mellitus. 

2.  Hypertension was not manifest during service or within one year of separation.



CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to (causation or aggravation) a service-connected disease or injury.  38 U.S.C.A. §§ 1110; 1131 (West 2002); 38 C.F.R. 
§ 3.310 (2012).

2.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the RO provided the Veteran with the notice required under the VCAA in a pre-rating letter dated in February 2009.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), and all of the identified post-service treatment records.  In addition, the Veteran was provided with a VA examination in July 2009.  As the July 2009 examination and medical opinion included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by medical rationale, the Board finds that the examination is adequate to make a determination on this claim.  

Moreover, during the Board hearing, the undersigned discussed with the Veteran the evidence required to establish service connection directly and on a secondary basis, and granted him a 30-day abeyance to submit additional evidence with regard to his claim.  This action supplemented VA's compliance with the VCAA and complied with 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection is thus ready to be considered on the merits. 

Legal Criteria 

As an initial matter, the Board notes that the Veteran is a recipient of the Combat Action Ribbon, which denotes his service in combat.  Here, however, the Veteran is not claiming that his hypertension was incurred in service or is related to combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.307(d).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, a disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 


Analysis

In this case, the Veteran does not assert that his hypertension manifested in service or for many years thereafter.  See Hearing Transcript at pg. 3.  Rather, he asserts that that his hypertension is secondary to his service-connected diabetes.  See January 2009 claim, October 2009 notice of disagreement (NOD), and Hearing Transcript at pg. 3-4.  However, because the RO considered entitlement to service connection on a direct basis, the Board will do so as well to prevent any prejudice to the Veteran.  

VA regulations provide that the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The Veteran's service treatment records from his first period of service are unremarkable for a diagnosis of hypertension.  At his July 1965 enlistment examination, his blood pressure was 138/88 and on the corresponding report of medical examination, he indicated that he had a history of low blood pressure.  During service, blood pressure readings were 100/80 and 118/76 in June 1968; 140/90 in July 1968; and 120/88 in September 1968.  At his August 1969 separation examination, his blood pressure was 110/80 and his heart was noted to be normal.  

The Board notes that he had an isolated diastolic blood pressure reading of 90 in July 1968, but diastolic pressure was predominantly below 90 and there is otherwise no indication in the treatment records that the Veteran's blood pressure was considered high or that there was any concern about hypertension.  

The report of a December 1971 VA examination reflects that the Veteran's blood pressure was 116/72.

Service treatment records from the Veteran's second period of service in 1976 reflect that his blood pressure was 124/88 in May and 126/78 in September.  His heart was noted to be normal and he denied a history of high or low blood pressure.

An October 2001 private treatment record from Dr. Schwab at Kaiser Permanente indicates the Veteran was diagnosed with diabetes eight years previously (in 1993).  His blood pressure was 136/98 and was noted to be high.  In January 2002, it was noted that he had a diagnosis of hypertension.

VA outpatient treatment records dated from April 2007 to June 2009 reflect the Veteran's ongoing treatment for diabetes mellitus and hypertension, among a variety of other medical problems.  These records indicate the Veteran's blood pressure was adequately controlled with medication.

The report of a July 2009 VA examination reflects the Veteran's blood pressure was 138/78 (standing), 158/98 (sitting), and 150/90 (supine).  He reported that his blood pressure had been "borderline" for years and that he had finally been diagnosed with hypertension the previous year.  The examiner reviewed the claims file and opined:  

It is not as likely as not that the veteran's [hypertension] was caused by or related to his Diabetes Mellitus.  Vet states that his BP had been "borderline" for most of his adult life and was he was [sic] finally given medication only about one year ago.  This is a normal progression for [hypertension] and would have occurred even if he never had Diabetes.

As noted above, a VA diabetes examination was conducted in June 2012.  The examiner indicated that the Veteran did not have hypertension due to diabetes mellitus and that diabetes mellitus did not aggravate his hypertension.

Based on the foregoing, the Board finds that the Veteran's hypertension did not manifest in service or for many years thereafter.  Hypertension was first diagnosed in January 2002 and, according to the Veteran, he was not treated for this condition until 2008.  There is also no evidence of any direct relationship between hypertension and service.  Therefore, the remaining question is whether hypertension is proximately due to or aggravated by his service-connected diabetes mellitus.

At the outset, the Board notes that the Veteran is competent to describe what he has personally experienced, including the onset of his diabetes and hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, to the extent he attributes his hypertension to his diabetes, he is not competent to provide such an opinion because he does not possess any medical training or expertise.  See Jandreau, supra.  The question of etiology of hypertension goes beyond a simple and immediately observable cause-and-effect relationship, and, as such, he is not competent to render an opinion on this matter. 

In this case, the only competent medical evidence of record weighs against the Veteran's claim for service connection.  The July 2009 VA examiner indicated that the Veteran's hypertension was not caused by diabetes and that the progression of his hypertension was natural and would have occurred irrespective of his diabetes.  In other words, the Veteran's hypertension was not caused or aggravated by his diabetes.  As the examiner explained the reasons for her conclusion, which was based on his examination findings and review of the claims file, her opinion is especially probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (most of the probative value of a medical opinion comes from its reasoning).  Furthermore, her opinion is supported by the June 2012 VA examiner's opinion that the Veteran's diabetes did not cause or aggravate his hypertension.  

In sum, the Board finds that the most probative evidence establishes that there is no relationship (causation or aggravation) between the Veteran's hypertension and his service-connected diabetes mellitus.  Therefore, the preponderance of the evidence is against the claim for service connection.  Because there is no approximate balance of positive and negative evidence, the rule affording the Veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102 (2012).


ORDER

Service connection for hypertension, to include as secondary to diabetes mellitus, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


